J-S51011-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PA'RON SHABAZZ RICE                        :
                                               :
                       Appellant               :   No. 1244 MDA 2019

         Appeal from the Judgment of Sentence Entered June 28, 2019
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-CR-0004701-2016


BEFORE: MURRAY, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY MURRAY, J.:                           FILED: JANUARY 21, 2021

        Pa’Ron Shabazz Rice (Appellant) appeals from the judgment of sentence

imposed after a jury convicted him of possession of a firearm and fleeing and

eluding.1 We affirm.

        The suppression court described the events leading to Appellant’s arrest

as follows:

        [York City Police] Officer [Jeremy] Fultz testified that he was on
        duty, in uniform, and driving a marked police cruiser at
        approximately 2:10 p.m., April 13, 2016. The officer heard a radio
        transmission stating that an anonymous caller had reported to
        police that a red Nissan Maxima bearing Florida license plates
        containing [Appellant] and two other named individuals was
        traveling in the area of Philadelphia and Queen Streets. The caller
        further stated that the individuals traveling in the car were in
        possession of a firearm. Officer Fultz recalled an earlier intra-
        departmental email that communicated that detectives wanted to
        question [Appellant] about the homicide of Wayne Weedon Jr. that
____________________________________________


1   18 Pa.C.S.A. §§ 6105 and 3733(a), respectively.
J-S51011-20


     had occurred four days earlier. Officer Fultz knew from prior
     encounters with [Appellant] that he was a previously-convicted
     felon who could not lawfully possess a firearm. The officer also
     knew that [Appellant] was under 21 years of age and that this,
     too, prevented him from lawfully possessing a firearm.           In
     addition, Officer Fultz was familiar with at least one of the other
     occupants of the car whom he also knew was a previously-
     convicted felon who could not lawfully possess a firearm.

     The anonymous caller had also communicated that the car was
     traveling towards the “Southend.” Based on his over nine years’
     experience as a York City Police Officer, Officer Fultz believed
     “Southend” was a reference to the 500 block of South Duke
     Street, a location south of Queen and Philadelphia, which is known
     as the territory of the criminal Southside Gang and is commonly
     referred to as the “Southend”. Officer Fultz traveled to that
     location but did not locate the described vehicle.

     Officer Fultz then traveled to the area of 218 Kurtz Avenue, a
     location that is several blocks from the 500 block of South Duke
     Street where Officer Fultz knew [Appellant] resided. In the
     alleyway behind 218 Kurtz Avenue, Officer Fultz spotted a red
     Nissan Altima with Florida plates. He could see the vehicle
     contained four individuals but was not close enough to identify the
     individuals.

     Maintaining a distance of approximately two blocks, Officer Fultz
     followed the vehicle as it traveled over George and Duke Streets
     and eventually stopped outside 342 E. Cottage Street.          He
     observed that the driver of the vehicle obeyed traffic laws. While
     this was occurring, Officer Fultz requested and received
     authorization from his supervisors to conduct a vehicle pursuit, if
     such action became necessary.

     The officer noted that after the vehicle pulled over, its occupants
     opened car doors but then closed the doors and remained inside
     as the vehicle accelerated quickly. Believing the occupants had
     seen his police cruiser, the officer activated his lights and siren in
     an effort to stop the car. A high-speed chase through the eastern
     part of York as well as into neighboring Springettsbury Township
     ensued during which Officer Fultz observed the red Nissan Altima
     fail to stop for numerous stop signs and travel at speeds of 60
     miles per hour and more in residential neighborhoods with posted
     speed limits of 25 miles per hour.

                                     -2-
J-S51011-20



     Officer Fultz lost sight of the vehicle in the area of Suburban High
     School on Hollywood Drive.

     [York City Police] Officer [Steven] Aderhold testified that he was
     one of many local and state law enforcement agents who joined
     in the pursuit of the red Nissan Altima with Florida tags. He lost
     sight of the vehicle in the area of the Queensgate Shopping
     Center, which is within several blocks of Suburban High School.
     The vehicle was located a short time later, abandoned in an
     apartment complex adjacent to the shopping center.                  A
     contemporaneous canine search of the area resulted in the
     recovery of a partially torn bag that was found 300 to 400 feet
     from the abandoned car. Located in and around the bag were
     scales typically used by drug traffickers, a large quantity of heroin,
     and a loaded firearm.

     Officer Andrew Reidy, an eight-year veteran of the York City Police
     Department and the affiant on the affidavit of probable cause
     supporting the arrest warrant in this case, testified that the red
     Nissan Altima with Florida tags was a rental vehicle rented to
     [Appellant’s] aunt, Sherrell Reynolds. He further testified that
     [Appellant] is a convicted felon and under state and federal law is
     prohibited from possessing a firearm.

     Officer Riedy further related that on May 2, 2016, York City
     Detective Division received a call from an official at a state
     correctional institution regarding a taped telephone conversation
     between an inmate at York County Prison and an individual who
     was referred to as “Pay.” The number called by the inmate was a
     number that prison records identified as belonging to [Appellant].
     The taped conversation occurred three days after the above-
     described events. In the taped conversation, “Pay” referred to
     being involved in a chase with York City Police, abandoning a car,
     and taking a “big loss.” In that same conversation and using
     street terminology, “Pay” described losing $6,000 to $7,000 worth
     of drugs and two firearms.[3]

           [3]“Pay’s” voice in the tape-recorded jail conversation
           was later identified as that of [Appellant] by his parole
           officer. The voice identification procedure was initially
           challenged in [Appellant’s] written pre-trial motion.
           At the time of the pre-trial hearing, however,
           [Appellant] withdrew the challenge.

                                     -3-
J-S51011-20



Suppression Court Opinion, 11/16/16, at 2-6.

        The police obtained an arrest warrant for Appellant on May 5, 2016.

They were initially unable to locate him, and did not arrest him until June 14,

2016. On September 19, 2016, Appellant filed an omnibus pre-trial motion

seeking to suppress the contraband seized at the scene near the abandoned

Nissan Altima. The suppression court held a hearing on October 24, 2016.

On November 16, 2016, it denied Appellant’s motion to suppress. However,

the Commonwealth did not receive the order until November 28, 2016, two

days before the end of the November trial term. There was no December trial

term.

        On September 5, 2017, Appellant filed a motion to dismiss pursuant to

Pennsylvania Rule of Criminal Procedure 600. The trial court held a hearing

on September 11 and 18, 2017. At issue were four periods of time: (1) the

40-day period from May 5 to June 14, 2016, which was the period between

the issuance of the arrest warrant and the date the police arrested Appellant;

(2) a 16-day period between June 28, and July 14, 2016, after the magisterial

district judge sua sponte continued the preliminary hearing; (3) a 7-day period

between July 10, and July 17, 2017, when the affiant was unavailable because

of personal issues; and (4) the 106-day period from the date Appellant filed

his motion to suppress to the first day of the next trial term. On September

18, 2017, the trial court denied Appellant’s motion to dismiss.




                                     -4-
J-S51011-20


       A jury trial took place from May 6 through 9, 2019. The jury found

Appellant guilty of the above crimes, and the trial court subsequently

sentenced him to an aggregate term of 5½ to 11 years’ imprisonment. On

July 25, 2019, Appellant timely appealed to this Court.2

       Appellant presents two questions for our review:

       I.     Whether the trial court abused its discretion and/or
              committed reversible error by denying [Appellant’s] motion
              to dismiss pursuant to Rule 600 and therefore denying
              [Appellant’s] right to a speedy trial by improperly computing
              excludable time and/or finding that the Commonwealth
              exercised due diligence in its pursuit or prosecution of
              [Appellant?]

       II.    Whether the suppression court abused its discretion and/or
              committed reversible error by denying Appellant’s motion to
              suppress evidence when the initial stop was illegal lacking a
              reasonable suspicion of criminal activity, Appellant was
              forced to abandon property which was the fruit of the illegal
              stop, and when Appellant possessed a reasonable
              expectation of privacy as an occupant and/or possessor of
              the vehicle?

Appellant’s Brief at 5 (unnecessary capitalization omitted).

       In his first issue, Appellant challenges the trial court’s denial of his

speedy trial motion. Id. at 19-35. Our standard of review is as follows:

              This Court reviews a ruling under Rule 600 pursuant
              to an abuse-of-discretion standard. An abuse of
              discretion is not a mere error in judgment but, rather,
              involves bias, ill will, partiality, prejudice, manifest
              unreasonableness,       or   misapplication     of law.
              Additionally, when considering a Rule 600 claim, this
              Court must view the record facts in the light most
____________________________________________


2 Appellant and the trial court complied with Pennsylvania Rule of Appellate
Procedure 1925.

                                           -5-
J-S51011-20


            favorable to the winner of the Rule 600 motion. It is,
            of course, an appellant’s burden to persuade us the
            trial court erred and relief is due.

      Additionally, when considering the trial court’s ruling, this Court is
      not permitted to ignore the dual purpose behind Rule 600. Rule
      600 serves two equally important functions: (1) the protection of
      the accused’s speedy trial rights, and (2) the protection of society.
      In determining whether an accused’s right to a speedy trial has
      been violated, consideration must be given to society’s right to
      effective prosecution of criminal cases, both to restrain those
      guilty of [a] crime and to deter those contemplating it. However,
      the administrative mandate of Rule 600 was not designed to
      insulate the criminally accused from good faith prosecution
      delayed through no fault of the Commonwealth. So long as there
      has been no misconduct on the part of the Commonwealth in an
      effort to evade the fundamental speedy trial rights of an accused,
      Rule 600 must be construed in a manner consistent with society’s
      right to punish and deter crime. In considering these matters,
      courts must carefully factor into the ultimate equation not only the
      prerogatives of the individual accused, but the collective right of
      the community to vigorous law enforcement as well.

Commonwealth v. Martz, 232 A.3d 801, 809-10 (Pa. Super. 2020)

(citations and ellipses omitted).

      Rule 600 provides in pertinent part:

      (A) Commencement of Trial; Time for Trial

                                       ...

         (2) Trial shall commence within the following time periods.

            (a) Trial in a court case in which a written complaint
            is filed against the defendant shall commence within
            365 days from the date on which the complaint is filed.

                                       ...

      (C) Computation of Time




                                      -6-
J-S51011-20


         (1) For purposes of paragraph (A), periods of delay at any
         stage of the proceedings caused by the Commonwealth
         when the Commonwealth has failed to exercise due
         diligence shall be included in the computation of the time
         within which trial must commence. Any other periods of
         delay shall be excluded from the computation.

Pa.R.Crim.P. 600(A), (C).

     To summarize, the courts of this Commonwealth employ three
     steps in determining whether Rule 600 requires dismissal of
     charges against a defendant. First, Rule 600(A) provides the
     mechanical run date.      Second, we determine whether any
     excludable time exists pursuant to Rule 600(C). We add the
     amount of excludable time, if any, to the mechanical run date to
     arrive at an adjusted run date.

Commonwealth v. Bethea, 185 A.3d 364, 371 (Pa. Super. 2018) (citation,

emphasis, and ellipses omitted), appeal denied, 219 A.3d 597 (Pa. 2019).

     “Excludable time” is classified as periods of delay caused by the
     defendant. Pa.R.Crim.P. 600(C)(2). “Excusable delay” occurs
     where the delay is caused by circumstances beyond the
     Commonwealth’s control and despite its due diligence. Due
     diligence is a fact-specific concept that must be determined on a
     case-by-case basis.      Due diligence does not require perfect
     vigilance and punctilious care, but rather a showing by the
     Commonwealth that a reasonable effort has been put forth.

Commonwealth v. Moore, 214 A.3d 244, 248-49 (Pa. Super. 2019) (case

citations and quotation marks omitted), appeal denied, 224 A.3d 360 (Pa.

2020).

     A defendant is not automatically entitled to discharge under Rule 600

where, as here, trial starts more than 365 days after the filing of the

complaint. Id. at 248. Rather,

     Rule 600 encompasses a wide variety of circumstances under
     which a period of delay was outside the control of the
     Commonwealth and not the result of the Commonwealth’s lack of

                                   -7-
J-S51011-20


        diligence. Any such period of delay results in an extension of the
        run date. Addition of any Rule 600 extensions to the adjusted run
        date produces the final Rule 600 run date. If the Commonwealth
        does not bring the defendant to trial on or before the final run
        date, the trial court must dismiss the charges.

Bethea, 185 A.3d at 371 (citation and brackets omitted). “In assessing a

Rule 600 claim, the court must exclude from the time for commencement of

trial   any   periods   during   which    the   defendant   was   unavailable[.]”

Commonwealth v. Hunt, 858 A.2d 1234, 1241 (Pa. Super. 2004) (en banc).

        Our review discloses that the trial court’s rationale is supported by the

record and the law. The mechanical run date was May 5, 2017. Appellant

concedes that the period from June 7, 2016, when the Commonwealth

formally declared Appellant a fugitive, and June 14, 2016, when police

arrested him, is excludable. Appellant’s Brie, at 25. Thus, the adjusted run

date is May 12, 2017.

        Inexplicably, on appeal, Appellant challenges the trial court’s findings

that the periods between the original date of the preliminary hearing, June

28, 2016, and the rescheduled date, July 14, 2016; and the period between

July 10, and July 17, 2017, when the affiant was unavailable because he was

on family medical leave, were excusable. The record shows that Appellant

agreed these periods were excusable. See N.T., 9/18/17, at 35 (discussion

at speedy trial hearing regarding 16-day preliminary hearing continuance

period; defense counsel stating, “We already had judicial delay on our paper

for that timeframe.” Trial court responding, “sixteen days?” Defense counsel


                                         -8-
J-S51011-20


agreeing, “That’s correct.”); see also id. at 59-60 (discussion regarding

unavailability of affiant, defense counsel stating, “Well, I think for the July

10th, 2017 date where the officer was not available, that week may be

excusable by the Commonwealth.”)

      Our courts have held, “[a] new and different theory of relief may not be

successfully advanced for the first time on appeal.”      Commonwealth v.

Santiago, 980 A.2d 659, 666 (Pa. Super. 2009) (citations omitted);

Commonwealth v. Cain, 906 A.2d 1242, 1244 (Pa. Super. 2006) (speedy

trial issue waived on appeal when not properly presented to trial court); see

also Pa.R.A.P. 302(a) (“Issues not raised in the lower court are waived and

cannot be raised for the first time on appeal”). Because Appellant conceded

below these periods were excusable, we will not address them further, and

the 23 day total to the adjusted run date, making it June 4, 2017.

      The next period at issue is the 33-day period from May 5 to June 6,

2016; this is the period from the date of the issuance of the arrest warrant

until the Commonwealth formally declared Appellant a fugitive.       Appellant

argues the Commonwealth failed to exercise due diligence in apprehending

him because it waited until June 7, 2016 to formally declare him a fugitive.

Appellant’s Brief at 24. We disagree.

      The Commonwealth must show, by a preponderance of the evidence,

that it acted with reasonable diligence in attempting to apprehend a criminal

defendant. Commonwealth v. Newman, 555 A.2d 151, 155 (Pa. Super.


                                     -9-
J-S51011-20


1989).   “In determining whether the police acted with due diligence, a

balancing process must be employed where the court, using a common sense

approach, examines the activities of the police and balances this against the

interest of the accused in receiving a fair trial. We have held that, where the

Commonwealth exercises due diligence in attempting to locate a defendant

prior to arrest, the period of elapsed time between the date of the filing of the

complaint and the date of the arrest is excludable[.]”      Id. “[L]ack of due

diligence should not be found simply because other options were available or,

in hindsight, would have been more productive.”            Commonwealth v.

Ingram, 591 A.2d 734, 737 (Pa. Super. 1991).

      We have explained:

      It is not the function of our courts to second-guess the methods
      used by police to locate accused persons. The analysis to be
      employed is whether, considering the information available to the
      police, they have acted with diligence in attempting to locate the
      accused.     Deference must be afforded the police officer’s
      judgment as to which avenues of approach will be fruitful.

Commonwealth v. Laurie, 483 A.2d 890, 892 (Pa. Super. 1984). The fact

that police officials could have done more, in hindsight, to locate and

apprehend an accused individual is not enough to demonstrate a speedy trial

violation. Police officers do not have to “exhaust every conceivable method

of locating a defendant.” Id. In sum, courts should not ask what could have

been done but, instead, focus on whether the Commonwealth’s actual search

efforts were sufficient to constitute due diligence. Id.




                                     - 10 -
J-S51011-20


       Here, York County Police Officer Andrew Reidy testified at the Rule 600

hearing. He said he checked Appellant’s last known address and spoke with

people there but could not locate Appellant. N.T., 9/18/17, at 6-7. He also

spoke with Appellant’s state parole officer to attempt to locate him and placed

the warrant into CLEAN/NCIC. Id. He then turned the case over to the United

States Marshall’s task force, which attempted, unsuccessfully, to locate

Appellant, and he accompanied the task force on several visits to Appellant’s

last known address. Id. When Officer Reidy’s efforts were unsuccessful, he

completed the paperwork to formally declare Appellant a fugitive. Id. at 7.

The trial court found Officer Reidy’s testimony credible in determining that the

Commonwealth exercised due diligence to locate Appellant.         Id. at 33-34;

Trial Court Opinion, 12/04/19, at 14.

       After review, we conclude the trial court correctly held that the

Commonwealth exercised due diligence. Appellant’s brief and unsupported

argument that the police should have formally declared him a fugitive at an

earlier date does not change this result. We have held repeatedly that police

officers are entitled to deference in selecting the methods they deem to be

the most effective in locating a defendant. See e.g., Laurie, 483 A.2d at

892.   Thus, the trial court properly excluded this 33-day period, and the

adjusted run date becomes July 7, 2017.

       Appellant last argues that the trial court erred in excluding the 106-day-

period from September 19, 2016, when Appellant filed his omnibus pretrial


                                     - 11 -
J-S51011-20


motion to suppress, to January 3, 2017, the start of the next trial term

following the decision on the motion.          Appellant argues he was ready and

available for trial during the pendency of his motion. Appellant’s Brief at 26.

We disagree.

       The Pennsylvania Supreme Court has held “that delays caused by

pretrial motions constitute excludable time where the pretrial motion renders

the defendant unavailable.” Commonwealth v. Hill, 736 A.2d, 578, 585 (Pa.

1999).    The Court defined unavailability as follows:        “a defendant is . . .

unavailable for trial if a delay in the commencement of trial is caused by the

filing of the pretrial motion.” Id. at 587. Clearly, a suppression motion delays

the start of trial because a case may be drastically altered or rendered moot

by the trial court’s ruling on the motion. A case cannot be brought to trial

while a suppression motion is pending.3            Therefore, the time period from

September 19, 2016 to November 28, 2016, when the Commonwealth

received the decision, was excludable.4 See Hill, at 584 (“Here, the Superior

____________________________________________


3In her argument on appeal, defense counsel glosses over the fact that the
hearing on the motion was delayed because she failed to appear at the initial
hearing on October 4, 2016, causing the hearing to be continued until October
24, 2016. See N.T. 10/24/16, at 3.

4 The record reflects the trial court issued its decision on November 16, 2016.
However, the docket shows the Prothonotary did not send the decision to the
parties until November 23, 2016. There is no explanation on the record for
this delay. Further, the Commonwealth was able to demonstrate at the Rule
600 hearing that it did not receive the decision until November 28, 2016. N.T.
9/11/17, at 15-17; 9/18/17, at 39. Given that defense counsel claimed her



                                          - 12 -
J-S51011-20


Court found that the 441 day period between May 2, 1994 and July 17, 1995

constituted excludable time because Hill had pretrial motions pending

throughout that period.”). Moreover, the parties agree November 28, 2016,

was two days before the end of the November trial term, and York County did

not have a December trial term.                Thus, the Commonwealth was not

responsible for any delay between November 28, 2016, and the first day of

the next trial term, January 3, 2017, as that time period was excusable. See

Moore, 214 A.3d at 248-49. The adjusted run date then becomes October

21, 2016. As the Commonwealth was ready for trial when Appellant filed his

Rule 600 motion on September 5, 2016, the trial court did not abuse its

discretion in denying his motion. See Martz, 232 A.3d at 809-10. Appellant’s

first issue does not merit relief.

       In his second issue, Appellant argues the trial court erred in denying his

motion to suppress because: (1) Appellant had a reasonable expectation of

privacy; (2) the police lacked reasonable suspicion to stop the motor vehicle;

and (3) the contraband seized was fruit of the poisonous tree as the product

of a forced abandonment. Appellant’s Brief at 35-57. We disagree.

       We recognize our standard of review for the denial of a motion to

suppress evidence:



____________________________________________


failure to appear at the first scheduled suppression hearing was because she
did not receive the scheduling order, N.T. 10/24/16, at 3, it appears there was
a history of both parties not receiving timely notice of court orders.

                                          - 13 -
J-S51011-20


       [An appellate court’s] standard of review in addressing a challenge
       to the denial of a suppression motion is limited to determining
       whether the suppression court’s factual findings are supported by
       the record and whether the legal conclusions drawn from those
       facts are correct. Because the Commonwealth prevailed before
       the suppression court, we may consider only the evidence of the
       Commonwealth and so much of the evidence for the defense as
       remains uncontradicted when read in the context of the record as
       a whole. Where the suppression court’s factual findings are
       supported by the record, [the appellate court is] bound by [those]
       findings and may reverse only if the court’s legal conclusions are
       erroneous. Where . . . the appeal of the determination of the
       suppression court turns on allegations of legal error, the
       suppression court’s legal conclusions are not binding on an
       appellate court, whose duty it is to determine if the suppression
       court properly applied the law to the facts. Thus, the conclusions
       of law of the courts below are subject to [ ] plenary review.

Commonwealth v. Smith, 164 A.3d 1255, 1257 (Pa. Super. 2017) (citation

omitted). Our review is limited to the suppression hearing record. In re L.J.,

79 A.3d 1073, 1085 (Pa. 2013). “[I]t is the sole province of the suppression

court to weigh the credibility of witnesses,” and “the suppression court judge

is entitled to believe all, part or none of the evidence presented.”

Commonwealth v. Blasioli, 685 A.2d 151, 157 (Pa. Super. 1996) (quotation

and citation omitted).

       When a defendant files a suppression motion, he has “the preliminary

burden of establishing standing and a legitimate expectation of privacy.”

Commonwealth v. Burton, 978 A.2d 428, 435 (Pa. Super. 2009) (en banc)

(quotation omitted).5


____________________________________________


5Both parties agreed Appellant had standing because he was charged with
possessory offenses. See Suppression Court Opinion, 11/16/16, at 2, n.1.

                                          - 14 -
J-S51011-20


      [G]enerally under Pennsylvania law, a defendant charged with a
      possessory offense has automatic standing to challenge a search.
      However, in order to prevail, the defendant, as a preliminary
      matter, must show that he had a privacy interest in the area
      searched.

      An expectation of privacy is present when the individual, by his
      conduct, exhibits an actual (subjective) expectation of privacy
      and that the subjective expectation is one that society is prepared
      to recognize as reasonable. The constitutional legitimacy of an
      expectation of privacy is not dependent on the subjective intent
      of the individual asserting the right but on whether the
      expectation is reasonable in light of all the surrounding
      circumstances.

Id. (citation omitted, emphasis added).

      Here, the evidence at the suppression hearing demonstrated the Nissan

Altima vehicle in question was rented by Appellant’s aunt, and his name was

not on the lease. N.T., 10/24/16, at 46. The evidence at the hearing also

showed Appellant acted in a manner that was inconsistent with that of a

person who believed he had a reasonable expectation of privacy in the vehicle,

since he fled from the police, led them on a high-speed chase, and then

abandoned the vehicle, discarding the contraband some 300-400 feet away.

Id. at 18-19, 21, 33, 38-40, 46-47.

      Relying on our decision in Commonwealth v. Jones, 874 A.2d 108,

118 (Pa. Super. 2005), the suppression court held Appellant did not have a

reasonable expectation of privacy in the vehicle. Suppression Court Opinion,

11/16/16, at 7. In the alternative, the court found, even if Appellant had a

reasonable expectation of privacy in the vehicle, the police had reasonable




                                    - 15 -
J-S51011-20


suspicion for attempting an investigatory stop of the vehicle, and Appellant

chose to abandon the contraband. Id. at 8-13.

      In a decision which post-dates the suppression court’s opinion, the

United States Supreme Court held, “as a general rule, someone in otherwise

lawful possession and control of a rental car has a reasonable expectation of

privacy in it even if the rental agreement does not list him or her as an

authorized driver.”   Byrd v. U.S., ––– U.S. ––––, 138 S.Ct. 1518, 1524

(2018). The Supreme Court reasoned that a common-law property interest

in the place searched is not always needed for a person to claim a reasonable

expectation of privacy. Id. Consequently, the lack of authorization to drive

a rental car does not obviate an individual’s expectation of privacy in the

vehicle, as long as the individual is in lawful possession and control over the

vehicle. Id.

      On appeal, Appellant cites both his testimony and the testimony of one

of his associates to demonstrate that he exercised lawful possession and

control over the vehicle. Appellant’s Brief at 54-55. However, the testimony

is from trial, not from the suppression hearing.    It is well-settled that we

cannot consider trial testimony, which was not before the suppression court.

In re L.J., 79 A.3d at 1085.

      Here, the Commonwealth produced evidence that Appellant’s name was

not on the rental agreement and his actions were inconsistent with someone

who was in lawful possession and control of the vehicle. It was Appellant’s


                                    - 16 -
J-S51011-20


burden to refute this; he did not do so.           Accordingly, Appellant failed to

establish he had a reasonable expectation of privacy in the vehicle.           See

Commonwealth v. Maldonado, 14 A.3d 907, 911-12 (Pa. Super. 2011)

(holding defendant failed to satisfy his burden of establishing a reasonable

expectation of privacy in vehicle, where vehicle was owned by his girlfriend

and he did not put forth any evidence that his girlfriend gave him permission

to drive her vehicle).

          Based on the above, we conclude the trial court did not err in denying

Appellant’s motion to suppress.           Because Appellant lacked a reasonable

expectation of privacy, we need not address his claims regarding reasonable

suspicion and forced abandonment.6 Appellant’s second issue does not merit

relief.

          Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/21/2021
____________________________________________


6 Even if we were to address them, Appellant would not prevail. In its opinion,
the suppression court clearly and ably explained why the police had sufficient
reasonable suspicion to detain the vehicle and why they did not coerce or force
Appellant’s abandonment of the contraband. Suppression Court Opinion,
11/16/16, at 8-12. Thus, if we were to address the merits of these issues, we
would adopt the trial court’s reasoning.

                                          - 17 -